Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/03/2021 has been considered by the examiner. 
Status of Application
Claims 1-18 are pending. Claims 1, 10, 11, and 12 are the independent claims. Claims 1 and 8 have been amended. Claims 13-18 are new. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 10/11/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 10/11/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1-12 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. Additionally, Applicant’s argument that Motomura (US 2018/0105186) does not quality as prior art is persuasive. As such, the previously presented claim rejections of claims 1-12 under 35 U.S.C. § 103 are withdrawn and the Office has supplied new grounds for rejection attached below in the office action. 
However, regarding the Applicant’s arguments directed towards of the use of the subject matter of Motomura, the Office respectfully disagrees. Applicant argues that Motomura cannot be reasonably combined with the previously applied documents and the Office respectfully disagrees. Applicant notes that Motomura is directed to a number of specific operations performed, specifically a number of 
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the difficult area information further includes a location in which a tree exuberant in green extends to the road”. This limitation is indefinite for two reasons. The first is that the term “exuberant in green” is a relative term which renders the claim indefinite. The term “exuberant in green” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in t`1he art would not be reasonably apprised of the scope of the invention. There is no objective or defined point at which a tree’s foliage is considered “exuberant in green”. Also, is the exuberance in the color or quantity of the green? For example, is a tree with a profuse amount of foliage no longer considered “exuberant in green” when fall arrives and the leaves change color, thus no longer being included in difficult area information? Additionally, the term “extends to the road” is likewise indefinite. To extend to the road, does the tree need to be rooted away from the road and grow towards the road? Do the trees need to extend “to the road” but not over it? The specification provides no definition of when a tree is and is not considered to 
Claim 14 recites “wherein the difficult area information further includes a location in which a newly erected signboard extends to the road”. This limitation is indefinite for two reasons. The first is that the term “newly erected” is a relative term which renders the claim indefinite. The term “newly erected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no objective or defined time period in which a signboard would still be considered “newly erected”. It is indefinite as to how long a signboard needs to be up for it to no longer be considered “newly erected”. Additionally, the claim recites “extends to the road” similarly to claim 13 and is rejected under the same rationale. For the purpose of examination, the limitation will be interpreted as “wherein the difficult area information further includes a location of a signboard”.
Claim 16 recites “wherein the difficult area information further includes a change in a presence or absence of leaves of a tree along the road”. This limitation is indefinite for two reasons. The first is regarding “a change in a presence or absence of leaves of a tree”. It is indefinite as to whether the information represents a change between a presence and an absence of leaves or a change of either a presence or an absence of leaves. When a tree is newly detected, it is indefinite as to whether its leaves now present a change in the presence or absence of leaves of a tree. Similarly, it is indefinite as to whether a bare tree with no leaves is newly detected would represent a new and therefore changed absence of leaves of a tree. Additionally, the term “along the road” is likewise indefinite. It is indefinite as to what area is considered “along the road” and there is no objective or defined distance of how close a tree needs to be to the road to be “along the road”. For the purpose of examination, the limitation will be interpreted as “wherein the difficult information further includes a change in the detection of a tree”.

Claim 18 recites “wherein the difficult area information further includes a structural change in an environment around the road.” This limitation is indefinite for two reasons. The first is regarding “a structural change”. It is indefinite as to what constitutes a structural change and whether this is indicative of a change to an existing structure or a change between the presence and absence of a structure. Additionally, the term “in an environment around the road” is likewise indefinite. It is indefinite as to what area is considered “in an environment around the road”. It is unclear whether “around the road” simply means near the road or surrounding the road. Regardless, there is no objective or defined area relative to the road that encloses “an environment around the road”. For the purpose of examination, the limitation will be interpreted as “wherein the difficult area information further includes the detection of a structure”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant’s claims are directed toward process and an apparatus.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims are directed toward the abstract idea of receiving data, determining properties of the data, and making predictions based on the data, which comprises a mental process as described above. Claim 1 recites:
acquiring, from one or more first vehicles via a first plurality of sensors, manual driving information corresponding to operation of at least one driver input device in the first vehicles that includes a history of manual driving data for each of the first vehicles;
acquiring, from one or more second vehicles, which are different from the one or more first vehicles, via a second plurality of sensors, automatic driving information relating to operation of the second vehicles that includes a history of automatic driving data for each of the second vehicles
calculating, for each area, a first value of a driving parameter that is correlated with a degree of difficulty in driving according to the manual driving information, the first value including a first mean value per unit distance of the manual driving data corresponding to the driving parameter;
calculating, for the each area, a second value of the driving parameter according to the automatic driving information, the second value including a second mean value per unit distance of the automatic driving data corresponding to the driving parameter;
comparing the first value with the second value for the each area to determine at least one difficult area in which travel of a vehicle by automatic driving is more difficult than manual driving, the first value indicating a number of changes to vehicle movement operation per unit distance while in an autonomous driving mode for a respective area, and the second 
creating difficult area information that indicates the difficult area that is more difficult to drive by the automatic driving, the difficult area information including a first position of a traffic sign, a second position of an obstacle on the road, and a third position of a geographic lane location that are determined to be incorrectly detected based on a reference automatic driving map; and
displaying, via a display, the difficult area and a report relating to the first value and the second value of the driving parameter.
Limitation (a) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, limitation (a) encompasses an operator looking up, from a database or directly from the vehicles, or recording themselves information corresponding to the operation of a driver input device during manual operation of the one or more vehicles. Similarly, limitation (b) covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, limitation (b) encompasses an operator looking up, from a database or directly from the vehicles, or recording themselves information corresponding to the operation of a driver input device during automatic operation of the one or more vehicles. Similarly, limitation (c) covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, limitation (c) encompasses an operator taking the data from (a), separating it by area, calculating the mean number of operations per unit distance within each area, and using those values as the first values of a driving parameter correlated with a degree of difficulty for manual driving. For the same reason, the limitation is also rejected as a mathematical operation. Similarly, limitation (d) covers performance of the 
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s invention are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the limitations are implemented on a computer, and thus there is no integration of the abstract idea into a practical application. 
In particular, claim 1 recites the additional element of using a computer to perform steps (a)-(e). The computer is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Limitation (e) is also considered an additional element. The displaying step is recited at a high-level of generality such that it is merely extra/post-solution activity of displaying the difficult area information and a report relating to the first value and the second value of the driving parameter and the display is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For the displaying step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background of the invention does not provide any indication that the displaying is anything other than a generic display and the Electric Power Group court decision indicates that merely displaying the results of data analysis is a well-understood, routine, and conventional function when it is clamed in a generic manner. For these reasons there is no inventive concept. The claim is not patent eligible. 
Claims 10, 11, and 12 recite limitations directed towards performing steps (a)-(e) and are rejected under a substantively equivalent rationale. Claim 10 additionally includes the additional elements of a processor and a memory and they are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Claim 11 recites the additional elements of a first vehicle and second vehicle, but the vehicles are recited at a high-level of generality and do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Claim 12 recites the additional element of a storage medium and it is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Claims 2-9 and 13-18 are rejected under 35 U.S.C. 101, as being dependent on rejected claim 1, respectively, and for failing to resolve the deficiencies listed above.

Claim 4 further narrows limitation (e) to calculating a difference between the first value and the second value and determining if it’s higher than a threshold for each area. A human mind can, for each area, simply subtract the one value from the other and manually compare it to a given threshold. The claims do not recite any additional elements.
Claim 5 further adds the limitations of repeating limitations (c)-(d) for another driving parameter, calculating a difference between the values for both driving parameters, summing the differences and determining if it’s higher than a threshold for each area, but just as in the independent claim and claim 4, a human mind can, for each area, perform the limitations of (c)-(d) again, subtract the one value from the other for each driving parameter, add the differences together, and manually compare it to a given threshold. The claims do not recite any additional elements.
Claim 6 further narrows the areas of claim 1 to be divided based on each road, each section of road, or each longitude and each latitude. A human mind can use an atlas or road map to divide the areas accordingly. The claims do not recite any additional elements.
Claim 7 introduces a limitation for acquiring the weather, driver information, or time zone and performing (e) based on that information. A human mind can look up the weather or time zone and also can consider information about themselves and take any of those into consideration when they perform (e). The claims do not recite any additional elements.
Claims 8 and 9 further limits (f) to includes, for a difficult area, acquiring situation information that includes a traffic sign, obstacle, or the position of a lane, comparing that with map information, and 
Claims 13-18 further limit the difficult area information to include the location of a tree, the location of a signboard, an incomplete location in the autonomous mode, the detection of a sign, and the detection of a structure. A human mind can observe their surroundings and note the location of a tree, signboard, sign, structure, or area where the autonomous driving incorrectly detects something. The claims do not recite any additional elements.
Thus, since the claims 1-18 are: directed toward an abstract idea, not integrated into a practical application and do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2017/0234689 A1) in view of James (US 2017/0166222 A1), Grimm et al. (US 2018/0004211 A1), Chatham (US 9,123,152 B1), and Ferguson (US 2014/0129073 A1).

Gibson does not explicitly state wherein the manual driving information corresponding to operation of the first vehicles is manual driving information corresponding to operation of at least one driver input device in the first vehicles.

While Gibson discloses displaying, via a display, a high risk area and a report that includes an aggregate risk value (Gibson ¶25, 59, 62, 84, 119), Grimm does not explicitly recite (G) displaying, via a display, the difficult area and a report that includes the first value and the second value of the driving parameter.
However, Grimm teaches (G) displaying, via a display, the difficult area and a report that includes the first value and the second value of the driving parameter (Grimm ¶1, 9-24, 53, 60, 103, 219-224, 255, 281, and 311). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for comparing manual and automatic driving information to determine difficult automatic driving areas, as described by Gibson, to include displaying difficult areas and the values of the driving parameter, as taught by Grimm, because using a visual display improves the system’s ability to quickly and effectively communicate this information to the operator, allowing the operator to more effectively make a determination based on this information. Presenting the risk or difficulty values gives the driver more relevant information with which a decision on manual versus autonomous driving can be made.

However, Chatham teaches wherein difficult area information includes positions of a traffic sign and an obstacle on the road that are determined to be incorrectly detected based on a reference automatic driving map (Chatham column 1 line 25 through column 2 line 13, column 4 lines 52-59, column 5 lines 4-6, column 6 lines 19-38, column 8 line 14 through column 9 line 36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify difficult driving information, as described by Gibson, to include information of an incorrectly detected traffic sign and obstacle on the road based on reference map data, as taught by Chatham, because inconsistent, improper, or incorrect environmental information presents a danger to any occupants of a vehicle. When the geographic position of traffic signs or obstacles have been detected incorrectly and the vehicle’s navigation and control makes decisions based on this incorrect information, it can create dangerous situations where the vehicle does not properly avoid collisions with obstacles or obey or interpret posted traffic sign regulations. So creating area information that identifies an incorrectly detected traffic sign and obstacle positions improves the overall accuracy and effectiveness of the vehicle’s navigation and improves occupant safety.
Also, Ferguson teaches wherein difficult area information includes a position of a geographic lane location that is determined to be incorrectly detected based on a reference driving map (Ferguson figure 1 and ¶22-26, 29-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the difficult driving information, as described by Gibson, to include information of an incorrectly detected geographic lane position based on reference map data, as taught by Ferguson, because inconsistent, improper, or incorrect lane information presents a danger to any occupants of a vehicle. When the geographic position of a lane has 
Regarding claim 4, Gibson discloses wherein the (E) 29 P1003894includes: calculating, for the each area, a difference between the first value and the second value; and determining an area for which the difference is equal to or larger than a predetermined value as the difficult area (Gibson ¶93 and 124. Examiner interprets comparing the manual driving value with the autonomous driving value and determining which mode is more difficult to include a predetermined threshold or value for making that determination).
Regarding claim 5, Gibson discloses the system further comprising: (C') calculating, for the each area, a third value of another driving parameter that is correlated with a degree of difficulty in driving according to the manual driving information; and (D') calculating, for the each area, a fourth value of the another driving parameter according to the automatic driving information; wherein the (E) includes: (E1) calculating, for the each area, a first difference between the first value and the second value; (E2) determining, for the each area, a first score according to the first difference; (E3) calculating, for the each area, a second difference between the third value and the fourth value; (E4) determining, for the each area, a second score according to the second difference; (E5) determining, for the each area, a total score from a plurality of scores including the first score and the second score; and (E6) determining an area for which the total score is equal to or larger than a predetermined value as the at least one difficult area (Gibson ¶50 and 80).

Regarding claim 7, Gibson discloses further comprising (G) acquiring condition information that indicates a weather, a driver, and/or 30P1003894a time zone in which the first vehicles have traveled, wherein the (E) includes: comparing the first value acquired under a first condition with the second value acquired under a second condition same as or similar to the first condition, based on the condition information (Gibson ¶40, 46, 50, 71, and 80).
Regarding claim 8, Gibson discloses wherein the (F) includes: (F1) acquiring situation information that indicates a road situation in the difficult area from the first vehicles, the second vehicles, and/or a monitoring system installed on roads (Gibson ¶89, 125-126); (F2) comparing the situation information with map information that indicates an area, corresponding to the difficult area, of map data referenced when the second vehicles travel by auto driving, wherein the map information corresponds to information that is displayed on a map (Gibson ¶25, 59, 62, 84, 89, 119, 125-126); and (F3) creating update information for updating the map information of the map data according to a comparison result, and the difficult area information includes the update information (Gibson ¶89, 125-126).
Regarding claim 9, Gibson discloses wherein the situation information includes a traffic sign, an obstacle, and/or information indicating a position of the lane in the difficult area (Gibson ¶43).
Regarding claim 10, Gibson discloses an apparatus comprising: a processor; and a memory in which a program is recorded, the program causing the processor to execute the information processing method according to claim 1 (Gibson ¶34, 36-37, 54, and 63).
Regarding claim 11, Gibson discloses a system comprising: the information processing apparatus according to claim 10 (Gibson ¶34, 36-37, 54, and 63); the first vehicle; and the second vehicle (Gibson ¶20 and 93).

Regarding claim 15, Gibson does not explicitly state wherein the difficult area information further includes an incomplete location on a map used in the autonomous driving mode.
However, Chatham teaches wherein the difficult area information further includes an incomplete location on a map used in the autonomous driving mode (Chatham column 1 line 25 through column 2 line 13, column 4 lines 52-59, column 5 lines 4-6, column 6 lines 19-38, column 8 line 14 through column 9 line 36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify difficult driving information, as described by Gibson, to include an incomplete location, as taught by Chatham, because inconsistent, improper, or incorrect environmental information presents a danger to any occupants of a vehicle. When the geographic position of traffic signs or obstacles have been detected incorrectly and the vehicle’s navigation and control makes decisions based on this incorrect information, it can create dangerous situations where the vehicle does not properly avoid collisions with obstacles or obey or interpret posted traffic sign regulations. So creating area information that identifies an incorrectly detected traffic sign and obstacle positions improves the overall accuracy and effectiveness of the vehicle’s navigation and improves occupant safety.
Regarding claim 13, Gibson does not explicitly state wherein the difficult area information further includes a location in which a tree exuberant in green extends to the road.  
Regarding claim 14, Gibson does not explicitly state wherein the difficult area information further includes a location in which a newly erected signboard extends to the road.  
Regarding claim 16, Gibson does not explicitly state wherein the difficult area information further includes a change in a presence or absence of leaves of a tree along the road.  

Regarding claim 18, Gibson does not explicitly state wherein the difficult area information further includes a structural change in an environment around the road.
However, Grimm teaches wherein the difficult area information further includes a location in which a tree exuberant in green extends to the road, a location in which a newly erected signboard extends to the road, a change in a presence or absence of leaves of a tree along the road, an addition or removal of a sign beside the road, and a structural change in an environment around the road (Grimm abstract and ¶10-11, 16-22, 133-134, 137-139, 142, 145-147, 160). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the difficult area information, as described by Gibson, to include the data listed above, as taught by Grimm, because signs, trees, and structures all present objects that a vehicle, being operated manually or autonomously, needs to address or react to. Using these factors to select a less difficult route for autonomous navigation, the driver will be less likely to be required to intervene and can relax with more confidence that they can rely on the autonomous driving, and so enjoy the autonomous driving experience more (Grimm ¶42-43).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2017/0234689 A1) in view of James (US 2017/0166222 A1), Grimm et al. (US 2018/0004211 A1), Chatham (US 9,123,152 B1), and Ferguson (US 2014/0129073 A1) and further in view of Polisson et al. (US 2018/0050698 A1).
Regarding claim 2, Gibson does not explicitly state wherein the manual driving information includes, for each area where the first vehicles have traveled, a number of accelerations and decelerations performed by the each of the first vehicles, the number of lane changes made by the each 
However, Polisson teaches wherein manual driving information includes a number of accelerations and decelerations performed by the each of the first vehicles and the number of lane changes made by a vehicle during driving (Polisson ¶40-41, 82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method of Gibson to use the information on the number of accelerations, decelerations, and lane changes as taught by Polisson because it provides a more robust system by using a more comprehensive driving environment record. Accelerating, decelerating, and changing lanes are all actions that indicate a higher level of involvement from either the driver or autonomous vehicle as opposed to driving where no actions are required or present.
Also, James teach wherein manual driving information includes, for each area where the first vehicles have traveled, an intra-lane position, relative to a center of a lane, of each of the first vehicles during driving (James ¶23, 30, 58, 60, 67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method, as described by Gibson, to include the intra-lane position, relative to a center of a lane, as taught by James, because it provides a more comprehensive driving environment history to improve determining difficult driving area and, in turn, autonomous driving capabilities based thereon. Maintaining an intra-lane position indicates a more involved level of control required from either the driver or autonomous controller.
Regarding claim 3, Gibson does not explicitly state wherein the automatic driving information includes, for each area where the second vehicles have traveled, a number of accelerations and decelerations performed by the each of the second vehicles, the number of lane changes made by the each of the second vehicles, and an intra-lane traveling position, relative to a center of a lane, of the each of the second vehicles during driving.

Also, James teach wherein manual driving information includes, for each area where the first vehicles have traveled, an intra-lane position, relative to a center of a lane, of each of the first vehicles during driving (James ¶23, 30, 58, 60, 67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method, as described by Gibson, to include the intra-lane position, relative to a center of a lane, as taught by James, because it provides a more comprehensive driving environment history to improve determining difficult driving area and, in turn, autonomous driving capabilities based thereon. Maintaining an intra-lane position indicates a more involved level of control required from either the driver or autonomous controller.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        January 15, 2022

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619